McCulloch, C. J., (concurring). I am willing to say, as is so clearly set forth in the opinion of the majority, that it was within the province of the county court, and of the circuit court on appeal, to hear the testimony for the purpose of establishing what the rights of the parties were, even to determine whether the written contract failed, under such circumstances as a court of equity would have granted relief by reformation of the written contract, to express what the parties intended to agree upon. I would be willing to hold, too, that the contract, properly interpreted, required the construction company to put in the heating, plumbing and lighting apparatus for the gross sum stipulated for the completion of the building. But I do not think the contract is ambiguous so as to let in parol testimony to show what was really intended. The contract is unambiguous, and either did or did not embrace the heating, plumbing and lighting. I think it does include those items. At any rate, it was the duty of the court to construe the contract, and not to submit it to the jury to construe on oral testimony, Mann v. Urquhart, 89 Ark. 239. I concur, therefore, in the affirmance, but I am unable to agree to all that was said in the opinion.